Citation Nr: 1425778	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-31 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for interstitial lung disease, including as due to exposure to asbestos.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The Veteran had active military service from July 1960 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for interstitial lung disease due to exposure to asbestos, for the purposes of accrued benefits.

The Veteran died in March 2012, prior to the promulgation of a decision by the Board.  Under 38 U.S.C.A. § 5121A (West Supp. 2013), persons who would be eligible for accrued benefits may be substituted for a veteran who dies during the pendency of an appeal.  Evidence associated with the Veteran's claims file, including his March 2012 death certificate, reflects that the appellant is his surviving spouse.  As such, she would be eligible for accrued benefits.  Id.  In light of this evidence, substitution is warranted.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2012 substantive appeal, the appellant requested to testify before a Veterans Law Judge during a hearing conducted by video conference.  That hearing was not scheduled.  The appellant has a right to the hearing.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.700 (2013).  




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge conducted via video conference

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



